DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021, has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10024626 in view of DeHaan and further in view of Dobbins (2003/0079731). The patent claims recite each and every limitation of the application claims, except for (1) the first and second valve housings, bolt, and gas governor. Further, (2) the patent claims fail to specifically claim that the .
Regarding (1), DeHaan teaches that it is known to provide an inline cylinder, like that claimed in the patent, with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism. Thus, it would have been obvious to a person of ordinary skill in the art to provide the compressed gas gun of the patent with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism.
Regarding (2), Dobbins teaches that it is known to form a retaining mechanism of a compressed gas gun with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism. It is noted that the patent claims set forth a retaining mechanism configured for allowing selective removal and reinsertion of an inline cylinder (which can include a bolt and first valve housing) through a rear portion of the compressed gas gun. Thus, it would have been obvious to a person of ordinary skill in the art to form the retaining mechanism of the patent with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism.

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7921837 in view of DeHaan and further Dobbins. The patent claims recite each and every limitation of the application claims, except for (1) the first and second valve housings, bolt, and gas governor. Further, (2) the patent claims fail to specifically claim that the non-threaded mechanical linkage comprises a non-threaded handle connected to a pin, as claimed in the application.
Regarding (1), DeHaan teaches that it is known to provide an inline cylinder, like that claimed in the patent, with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism. Thus, it would have been obvious to a person of ordinary skill in the art to provide the compressed gas gun of the patent with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism.
Regarding (2), Dobbins teaches that it is known to form a locking pin of a compressed gas gun with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism. It is noted that the patent claims set forth a locking pin configured for allowing selective removal and reinsertion of an inline cylinder (which can include a bolt and first valve housing) through a rear portion of the compressed gas gun. Thus, it would have been obvious to a person of ordinary skill in the art to form the locking pin of the patent with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism.

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9746279 in view of DeHaan and further in view of Dobbins. The patent claims recite each and every limitation of the application claims, except for (1) the first and second valve housings, bolt, and gas governor. Further, (2) the patent claims fail to specifically claim that the non-threaded mechanical linkage comprises a non-threaded handle connected to a pin, as claimed in the application.
Regarding (1), DeHaan teaches that it is known to provide an inline cylinder, like that claimed in the patent, with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism. Thus, it would have been obvious to a person of ordinary skill in the art to provide the compressed gas gun of the patent with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism.
Regarding (2), Dobbins teaches that it is known to form a mechanical linkage of a compressed gas gun with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism. It is noted that the patent claims set forth a mechanical linkage configured for allowing selective removal and reinsertion of an inline cylinder (which can include a bolt and first valve housing) through a rear portion of the compressed gas gun. Thus, it would have been obvious to a person of ordinary skill in the art to form the mechanical linkage of the .

Claims 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 7395819 in view of DeHaan and further in view of Dobbins. The patent claims recite each and every limitation of the application claims, except for (1) the first and second valve housings, bolt, and gas governor. Further, (2) the patent claims fail to specifically claim that the non-threaded mechanical linkage comprises a non-threaded handle connected to a pin, as claimed in the application.
Regarding (1), DeHaan teaches that it is known to provide an inline cylinder, like that claimed in the patent, with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism. Thus, it would have been obvious to a person of ordinary skill in the art to provide the compressed gas gun of the patent with first and second valve housings, a bolt, and a gas governor, as claimed in the application claims, in order to provide an gas-efficient firing mechanism.
Regarding (2), Dobbins teaches that it is known to form a mechanical linkage of a compressed gas gun with a non-threaded handle connected to a pin, the handle and pin movable substantially perpendicular to the longitudinal axis of a gun body without the use of a tool, in order to provide an easily hand-manipulated retaining mechanism. It is noted that the patent claims set forth a mechanical linkage configured for allowing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641